Citation Nr: 1445026	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a skin rash.

2. Entitlement to service connection for residuals of colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2011, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2012, the Board remanded the case for additional development.  The Appeals Management Center (AMC) has complied with the remand instructions, and neither the Veteran nor his representative has contended otherwise.  Thus, the Board may proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  A skin disability, including eczema, or colon cancer did not have its onset during military service and is not otherwise related to service, to include presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The Veteran does not have any residual of colon cancer that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

A July 2009 pre-adjudication letter notified the Veteran of the evidence needed to substantiate the service connection claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The letter advised him that the RO may consider that his claimed disability is associated with dioxin exposure if the Veteran sends scientific or medical evidence showing that the claimed condition is medically associated with dioxin exposure.  The letter added that if a doctor expresses an opinion regarding a relationship between a claimed condition and dioxin exposure, the doctor should provide literature that supports the opinion, such as scientific or medical journal articles that support the opinion that the exposure is related to the currently diagnosed condition.  The July 2009 letter requested evidence showing when the claimed disability began.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records (STRs), post-service private treatment records, hearing testimony, and lay statements.  The Veteran was afforded VA examinations in December 2012 and January 2013 that the Board finds cumulatively are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Analysis

The Veteran asserts entitlement to service connection for residuals of colon cancer and a skin rash on his legs, which he contends are due to his military service, including in-service herbicide exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

STRs indicate the Veteran served in Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  However, the Veteran's diagnosed disabilities are not included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has also asserted that the skin rash on his legs began during service.  STRs are negative for complaints, findings, or diagnoses of colon cancer or any skin disorder.  The July 1969 separation examination contains a normal clinical evaluation of the skin.  

Post-service private treatment records establish that the Veteran was diagnosed with colon cancer in 1992.  (Although service incurrence of malignant tumors may be presumed if the disease is manifested to a compensable degree within a year of separation from active military service, see 38 C.F.R. §§ 3.307, 3.309, the Veteran did not have the disease during that time.)  He subsequently underwent a low anterior sigmoid resection.  

During the November 2011 hearing, the Veteran testified that he has suffered from skin rashes since returning from Vietnam.  He initially sought treatment from a private physician, but since then has self-treated with over-the-counter skin lotion.

The Veteran has submitted copies of articles suggesting a link between exposure to the chemical benzene, which is found in Agent Orange, and the development of various diseases, to include cancer.

The Board finds that service connection for a skin disease and colon cancer residuals is not warranted.  The post-service medical evidence of record reflects that colon cancer was first diagnosed in 1992, more than 20 years after separation from service.  A skin condition was diagnosed upon VA examination in January 2013, more than 40 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only medical opinions to address whether the Veteran's skin rash or colon cancer is related to exposure to herbicides are from the December 2012 and January 2013 VA examiners.  The Board finds that the VA examiner opinions are persuasive and probative evidence against the claims for service connection because they are based on a review of the claims file and physical examination, and are supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The January 2013 examiner opined that the Veteran's skin condition was not caused by or a result of herbicide exposure.  He explained that the Veteran has "classic winter eczema" on his legs and noted that it is a common skin condition.  The December 2012 VA examiner opined that the Veteran's colon cancer was less likely than not causally or etiologically related to his military service, to include the conceded herbicide exposure.  She considered medical literature to support her finding that "it would not be clinically possible for colon cancer to lie in situ and manifest itself more than 20 years after discharge."  The Board finds that the VA examiners' medical opinions are adequately supported and consistent with the record. 

Parenthetically, the Board acknowledges that the January 2011 VA examiner did not provide a medical opinion regarding a direct relationship between the eczema and military service.  However, the Board finds it unnecessary to obtain a further opinion evidence with respect to the issue of entitlement to service connection on a direct basis because there is no evidence of a skin rash in service and, as discussed below, no credible assertion that it manifested during service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to provide medical examinations). 

The Board acknowledges that the Veteran is competent to introduce lay testimony of observable symptoms, such as a skin rash, and continuity of symptoms after service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, the Veteran is not competent to state that his skin rash is medically related to exposure to herbicides during military service in Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006).  Therefore, to the extent that the Veteran is now claiming that his skin rash is the result of his military service, a layperson without medical training, such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).  

The Board finds that the reported history of continued symptoms dating from the Veteran's period of active service from October 1967 to July 1969 is inconsistent with the clinical evidence of record, which shows an absence of complaint of or treatment for any skin problems for decades after this period of military service.  Significantly, he denied having any skin disease at the July 1969 separation examination.  During a November 2010 VA Agent Orange examination, the Veteran reported a history of dark spots on his arms and face, as well as a foot fungus, since returning from Vietnam.  There is no mention of a skin rash on his legs, and the examiner did not provide a pertinent diagnosis.  More importantly, the January 2013 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.  As a result, the statements regarding a continuous skin rash on his legs are not credible.

The preponderance of the evidence is against the claims; the evidence is not in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin disease is denied.

Entitlement to service connection for residuals of colon cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


